Exhibit 10.3

$425,000,000

UNITED RENTALS, INC.

14% Senior Notes due 2014

REGISTRATION RIGHTS AGREEMENT

June 10, 2008

Apollo Investment Fund IV, L.P.
Apollo Overseas Partners IV, L.P.
c/o Apollo Management IV, L.P.
49 West 57th Street
New York, NY 10019

J.P. Morgan Partners (BHCA)
c/o CCMP Capital Advisers, LLC
245 Park Avenue, 16th Floor
New York, NY 10167

Dear Sirs:

          United Rentals, Inc., a Delaware corporation (the “Company”), proposes
to issue and sell to Apollo Investment Fund IV, L.P., Apollo Overseas Partners
IV, L.P. and J.P. Morgan Partners (BHCA) (collectively, the “Purchasers”) upon
the terms set forth in a purchase agreement of even date herewith (the “Purchase
Agreement”), $425,000,000 aggregate principal amount of its 14% Senior Notes due
2014 (the “Notes”). The Notes and any guarantees of such Notes by the Company’s
subsidiaries (any such subsidiary providing such a guarantee, a “Guarantor”), if
any, are together referred to as the “Initial Securities”. The Initial
Securities will be issued pursuant to an Indenture, dated as of June 10, 2008
(the “Indenture”), among the Company and The Bank of New York, as trustee (the
“Trustee”). As an inducement to the Purchasers to enter into the Purchase
Agreement, the Company agrees with the Purchasers, for the benefit of the
Purchasers and any other holders of the Securities (as defined below)
(collectively the “Holders”), as follows:

          1. Registered Exchange Offer. Unless not permitted by applicable law,
the Company shall use its reasonable best efforts to prepare and, not later than
366 days (the final day of such 366 day period being a “Filing Deadline”) after
the date on which the Purchasers purchase the Initial Securities pursuant to the
Purchase Agreement (the “Closing Date”), file with the Securities and Exchange
Commission (the “Commission”) a registration statement (the “Exchange Offer
Registration Statement”) on an appropriate form under the Securities Act of
1933, as amended (the “Securities Act”), with respect to a proposed offer (the
“Registered Exchange Offer”) to the Holders of Transfer Restricted Securities
(as defined in Section 6 hereof), if any, who are not prohibited by any law or
policy of the Commission from participating in the Registered Exchange Offer, to
issue and deliver to such Holders, in exchange for the Initial Securities, a
like aggregate principal amount of debt securities of the Company issued under
the Indenture, identical in all material respects to the Initial Securities and
registered under the Securities Act (the “Exchange Securities”). The Company
shall use its reasonable best efforts to (i) cause such Exchange Offer
Registration Statement to become effective under the Securities Act within 426
days after the Closing Date (the final day of such 426 day period being an
“Effectiveness Deadline”) and (ii) keep the Exchange Offer Registration
Statement effective for not less than 20 business days (or longer, if required
by applicable law) after the date the notice of the Registered Exchange Offer is
mailed to the Holders (such period being called the “Exchange Offer Registration
Period”).

--------------------------------------------------------------------------------



Apollo Investment Funds IV, L.P., Apollo Overseas Partners IV, L.P. and
J.P. Morgan Partners (BHCA).
June 10, 2008
Page 2

          If the Company commences the Registered Exchange Offer, the Company
will be required to consummate the Registered Exchange Offer no later than 456
days after the Closing Date (the final day of such 456 day period being the
“Consummation Deadline”).

          Following the declaration of the effectiveness of the Exchange Offer
Registration Statement, the Company shall, as soon as practicable, commence the
Registered Exchange Offer, it being the objective of such Registered Exchange
Offer to enable each Holder of Transfer Restricted Securities electing to
exchange the Initial Securities for Exchange Securities (assuming that such
Holder is not an affiliate of the Company within the meaning of the Securities
Act, acquires the Exchange Securities in the ordinary course of such Holder’s
business and has no arrangements with any person to participate in the
distribution of the Exchange Securities and is not prohibited by any law or
policy of the Commission from participating in the Registered Exchange Offer) to
trade such Exchange Securities from and after their receipt without any
limitations or restrictions under the Securities Act and without material
restrictions under the securities laws of the several states of the United
States.

          The Company acknowledges that, pursuant to current interpretations by
the Commission’s staff of Section 5 of the Securities Act, in the absence of an
applicable exemption therefrom, each Holder which is a broker-dealer electing to
exchange Initial Securities, acquired for its own account as a result of market
making activities or other trading activities, for Exchange Securities (an
“Exchanging Dealer”), is required to deliver a prospectus containing the
information set forth in (a) Annex A hereto on the cover, (b) Annex B hereto in
the “Exchange Offer Procedures” section and the “Purpose of the Exchange Offer”
section, and (c) Annex C hereto in the “Plan of Distribution” section of such
prospectus in connection with a sale of any such Exchange Securities received by
such Exchanging Dealer pursuant to the Registered Exchange Offer.

          The Company shall use its reasonable best efforts to keep the Exchange
Offer Registration Statement effective and to amend and supplement the
prospectus contained therein, in order to permit such prospectus to be lawfully
delivered by all persons subject to the prospectus delivery requirements of the
Securities Act for a period of time commencing on the day the Registered
Exchange Offer is consummated and continuing for 90 days (or such shorter period
during which Exchanging Dealers and other persons, if any, are required by law
to deliver such prospectus); provided, however, that such period may be extended
pursuant to Section 3(j) below.

          The Initial Securities and the Exchange Securities are herein
collectively called the “Securities”.

          In connection with the Registered Exchange Offer, the Company shall:

          (a) mail to each Holder a copy of the prospectus forming part of the
Exchange Offer Registration Statement, together with an appropriate letter of
transmittal and related documents;

--------------------------------------------------------------------------------



Apollo Investment Funds IV, L.P., Apollo Overseas Partners IV, L.P. and
J.P. Morgan Partners (BHCA).
June 10, 2008
Page 3

 

 

 

          (b) keep the Registered Exchange Offer open for not less than 20
business days (or longer, if required by applicable law) after the date notice
thereof is mailed to the Holders;

 

 

          (c) utilize the services of a depositary for the Registered Exchange
Offer with an address in the Borough of Manhattan, The City of New York, which
may be the Trustee or an affiliate of the Trustee;

 

 

          (d) permit Holders to withdraw tendered Securities at any time prior
to the close of business, New York time, on the last business day on which the
Registered Exchange Offer shall remain open; and

 

 

          (e) otherwise comply with all applicable laws.

 

 

As soon as practicable after the close of the Registered Exchange Offer, the
Company shall:

 

 

          (x) accept for exchange all the Securities validly tendered and not
withdrawn pursuant to the Registered Exchange Offer;

 

 

          (y) deliver, or cause to be delivered, to the Trustee for cancellation
all the Initial Securities so accepted for exchange; and

 

 

          (z) cause the Trustee to authenticate and deliver promptly to each
Holder of the Initial Securities, Exchange Securities equal in principal amount
to the Initial Securities of such Holder so accepted for exchange.

          The Indenture provides that the Exchange Securities will not be
subject to the transfer restrictions set forth in the Indenture and that all the
Securities will vote and consent together on all matters as one class and that
none of the Securities will have the right to vote or consent as a class
separate from one another on any matter.

          Interest on each Exchange Security issued pursuant to the Registered
Exchange Offer will accrue from the last interest payment date on which interest
was paid on the Initial Securities surrendered in exchange therefor or, if no
interest has been paid on the Initial Securities, from the date of original
issue of the Initial Securities (the “Original Issue Date”).

          Each Holder participating in the Registered Exchange Offer shall be
required to represent to the Company that at the time of the consummation of the
Registered Exchange Offer (i) any Exchange Securities received by such Holder
will be acquired in the ordinary course of business, (ii) such Holder will have
no arrangements or understanding with any person to participate in the
distribution of the Securities or the Exchange Securities within the meaning of
the Securities Act, (iii) such Holder is not an “affiliate,” as defined in Rule
405 of the Securities Act, of the Company or if it is an affiliate, such Holder
will comply with the registration and prospectus delivery requirements of the
Securities Act to the extent applicable, (iv) if such Holder is not a
broker-dealer, that it is not engaged in, and does not intend to engage in, the
distribution of the Exchange Securities and (v) if such Holder is a
broker-dealer, that it will receive Exchange Securities for its own account in
exchange for Initial Securities that were acquired as a result of market-making
activities or other trading activities and that it will be required to
acknowledge that it will deliver a prospectus in connection with any resale of
such Exchange Securities.

--------------------------------------------------------------------------------



Apollo Investment Funds IV, L.P., Apollo Overseas Partners IV, L.P. and
J.P. Morgan Partners (BHCA).
June 10, 2008
Page 4

          Notwithstanding any other provisions hereof, the Company will ensure
that (i) any Exchange Offer Registration Statement and any amendment thereto and
any prospectus forming part thereof and any supplement thereto complies in all
material respects with the Securities Act and the rules and regulations
thereunder, (ii) any Exchange Offer Registration Statement and any amendment
thereto does not, when it becomes effective, contain an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein not misleading and (iii) any prospectus forming part of any Exchange
Offer Registration Statement, and any supplement to such prospectus, does not
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

          2. Shelf Registration. If, (i) because of any change in law or in
applicable interpretations thereof by the staff of the Commission, the Company
is not permitted to effect a Registered Exchange Offer, as contemplated by
Section 1 hereof, (ii) the Registered Exchange Offer is not consummated by the
Consummation Deadline, (iii) any Purchaser so requests with respect to the
Initial Securities not eligible to be exchanged for Exchange Securities in the
Registered Exchange Offer and held by it following consummation of the
Registered Exchange Offer or (iv) any Holder (other than an Exchanging Dealer)
is not eligible to participate in the Registered Exchange Offer or, in the case
of any Holder (other than an Exchanging Dealer) that participates in the
Registered Exchange Offer, such Holder does not receive freely tradeable
Exchange Securities on the date of the exchange and any such Holder so requests,
the Company shall take the following actions (the date on which any of the
conditions described in the foregoing clauses (i) through (iv) occur, including
in the case of clauses (iii) or (iv) the receipt of the required notice, being a
“Trigger Date”):

 

 

 

          (a) The Company shall, on or prior to 90 days after the Trigger Date
(such 90th day being a “Filing Deadline”), use its reasonable best efforts to
file with the Commission and thereafter use its reasonable best efforts to cause
to be declared effective no later than 150 days after the Trigger Date (such
150th day being an “Effectiveness Deadline”) a registration statement (the
“Shelf Registration Statement” and, together with the Exchange Offer
Registration Statement, a “Registration Statement”) on an appropriate form under
the Securities Act relating to the offer and sale of the Transfer Restricted
Securities by the Holders thereof from time to time in accordance with the
methods of distribution set forth in the Shelf Registration Statement and Rule
415 under the Securities Act (hereinafter, the “Shelf Registration”); provided
that if the obligation to file the Shelf Registration Statement arises because
the Exchange Offer has not been consummated by the Consummation Deadline, then
the Company will use its reasonable best efforts to file the Shelf Registration
Statement on or prior to the 30th day after such filing obligation arises;
provided, however, that no Holder (other than a Purchaser) shall be entitled to
have the Securities held by it covered by such Shelf Registration Statement
unless such Holder agrees in writing to be bound by all the provisions of this
Agreement applicable to such Holder.

 

 

 

          (b) The Company shall use its reasonable best efforts to keep the
Shelf Registration Statement continuously effective in order to permit the
prospectus included therein to be lawfully delivered by the Holders of the
relevant Securities for a period of two years (or for such longer period if
extended pursuant to Section 3(j) below) from the date of its effectiveness or
such shorter period that will terminate when all the Securities covered by the
Shelf Registration Statement (i) have been sold pursuant thereto or (ii) are no
longer restricted securities (as defined in Rule 144 under the Securities Act,
or any successor rule thereof) (such period being the “Shelf Registration
Period”). The Company shall be deemed not to have used its reasonable best
efforts to keep the Shelf Registration Statement effective during the requisite
period if it voluntarily takes any action that would result in Holders of
Securities covered thereby not being able to offer and sell such Securities
during that period, unless such action is required by applicable law.


--------------------------------------------------------------------------------



Apollo Investment Funds IV, L.P., Apollo Overseas Partners IV, L.P. and
J.P. Morgan Partners (BHCA).
June 10, 2008
Page 5

 

 

 

          (c) Notwithstanding any other provisions of this Agreement to the
contrary, the Company must use its reasonable best efforts to ensure that the
Shelf Registration Statement and the related prospectus and any amendment or
supplement thereto, as of the effective date of the Shelf Registration
Statement, amendment or supplement, (i) comply in all material respects with the
applicable requirements of the Securities Act and the rules and regulations
thereunder; (ii) the Shelf Registration Statement and any amendment thereto does
not, when it becomes effective, contain an untrue statement of a material fact
or omit to state a material fact necessary to make the statements therein not
misleading; and (iii) any prospectus forming part of any Shelf Registration
Statement does not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.

          3. Registration Procedures. In connection with any Shelf Registration
contemplated by Section 2 hereof and, to the extent applicable, any Registered
Exchange Offer contemplated by Section 1 hereof, the following provisions shall
apply:

 

 

 

          (a) The Company shall (i) furnish to each Purchaser, prior to the
filing thereof with the Commission, a copy of the Registration Statement and
each amendment thereof and each supplement, if any, to the prospectus included
therein; (ii) include the information set forth in Annex A hereto on the cover,
in Annex B hereto in the “Exchange Offer Procedures” section and the “Purpose of
the Exchange Offer” section and in Annex C hereto in the “Plan of Distribution”
section of the prospectus forming a part of the Exchange Offer Registration
Statement and include the information set forth in Annex D hereto in the Letter
of Transmittal delivered pursuant to the Registered Exchange Offer; (iii) if
requested by a Purchaser, include the information required by Items 507 or 508
of Regulation S-K under the Securities Act, as applicable, in the prospectus
forming a part of the Exchange Offer Registration Statement; (iv) include within
the prospectus contained in the Exchange Offer Registration Statement a section
entitled “Plan of Distribution,” reasonably acceptable to the Purchasers, which
shall contain a summary statement of the positions taken or policies made by the
staff of the Commission with respect to the potential “underwriter” status of
any broker-dealer that is the beneficial owner (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of
Exchange Securities received by such broker-dealer in the Registered Exchange
Offer (a “Participating Broker-Dealer”), whether such positions or policies have
been publicly disseminated by the staff of the Commission or such positions or
policies, in the reasonable judgment of the Purchasers based upon advice of
counsel (which may be in-house counsel), represent the prevailing views of the
staff of the Commission; and (v) in the case of a Shelf Registration Statement,
include the names of the Holders who propose to sell Securities pursuant to the
Shelf Registration Statement as selling securityholders.


--------------------------------------------------------------------------------



Apollo Investment Funds IV, L.P., Apollo Overseas Partners IV, L.P. and
J.P. Morgan Partners (BHCA).
June 10, 2008
Page 6

 

 

 

          (b) After the Registration Statement has been declared effective, the
Company shall give written notice to the Purchasers, the Holders of the
Securities and any Participating Broker-Dealer from whom the Company has
received prior written notice that it will be a Participating Broker-Dealer in
the Registered Exchange Offer of the occurrence of any of the following that
occurs after the Registration Statement has been declared effective (which
notice pursuant to clauses (ii)-(v) hereof shall be accompanied by an
instruction to suspend the use of the prospectus until the requisite changes
have been made):


 

 

 

 

          (i) when the Registration Statement or any amendment thereto has been
filed with the Commission and when the Registration Statement or any
post-effective amendment thereto has become effective, provided that this clause
(i) shall not apply with respect to regular filings of any document or report
under the Exchange Act, at any time following the effectiveness of the
applicable Registration Statement hereunder, where such filing is made as part
of the Company’s periodic disclosure obligations under Sections 13 and 15 of the
Exchange Act;

 

 

 

 

          (ii) of any request by the Commission or any state securities
authority for amendments or supplements to the Registration Statement or the
prospectus included therein or for additional information;

 



 

 

          (iii) of the issuance by the Commission or any state securities
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose;

 

 

 

 

          (iv) of the receipt by the Company or its legal counsel of any
notification with respect to the suspension of the qualification of the
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose;

 

 

 

 

          (v) of the happening of any event that requires the Company to make
changes in the Registration Statement or the prospectus in order that the
Registration Statement or the prospectus do not contain an untrue statement of a
material fact nor omit to state a material fact necessary to make the statements
therein (in the case of the prospectus, in light of the circumstances under
which they were made) not misleading; and

 

 

 

 

          (vi) of any determination by the Company that a post-effective
amendment to a Registration Statement would be appropriate.

 

 

 

          (c) The Company shall make every reasonable effort to obtain the
withdrawal at the earliest possible time, of any order suspending the
effectiveness of the Registration Statement.

 

 

          (d) The Company shall furnish to each Holder of Securities included
within the coverage of the Shelf Registration, without charge, at least one copy
of the Shelf Registration Statement and any post-effective amendment thereto,
including financial statements and schedules, and, if the Holder so requests in
writing, all exhibits thereto (including those, if any, incorporated by
reference).

 

 

          (e) The Company shall deliver to each Exchanging Dealer and each
Purchaser, and to any other Holder who so requests, without charge, at least one
copy of the Exchange Offer Registration Statement and any post-effective
amendment thereto, including financial statements and schedules, and, if any
Exchanging Dealer, Purchaser or any such Holder requests, all exhibits thereto
(including those incorporated by reference).


--------------------------------------------------------------------------------



Apollo Investment Funds IV, L.P., Apollo Overseas Partners IV, L.P. and
J.P. Morgan Partners (BHCA).
June 10, 2008
Page 7

 

 

 

          (f) The Company shall, during the Shelf Registration Period, deliver
to each Holder of Securities included within the coverage of the Shelf
Registration, without charge, as many copies of the prospectus (including each
preliminary prospectus) included in the Shelf Registration Statement and any
amendment or supplement thereto as such person may reasonably request. The
Company consents, subject to the provisions of this Agreement, to the use of the
prospectus or any amendment or supplement thereto by each of the selling Holders
of the Securities in connection with the offering and sale of the Securities
covered by the prospectus, or any amendment or supplement thereto, included in
the Shelf Registration Statement.

 

 

 

          (g) The Company shall deliver to each Purchaser, any Exchanging
Dealer, any Participating Broker-Dealer and such other persons required to
deliver a prospectus following the Registered Exchange Offer, without charge, as
many copies of the final prospectus included in the Exchange Offer Registration
Statement and any amendment or supplement thereto as such persons may reasonably
request. The Company consents, subject to the provisions of this Agreement, to
the use of the prospectus or any amendment or supplement thereto by any
Purchaser, if necessary, any Participating Broker-Dealer and such other persons
required to deliver a prospectus following the Registered Exchange Offer in
connection with the offering and sale of the Exchange Securities covered by the
prospectus, or any amendment or supplement thereto, included in such Exchange
Offer Registration Statement.

 

 

 

          (h) Prior to any public offering of the Securities pursuant to any
Registration Statement the Company shall use its reasonable best efforts to
register or qualify or cooperate with the Holders of the Securities included
therein and their respective counsel in connection with the registration or
qualification of the Securities for offer and sale under the securities or “blue
sky” laws of such states of the United States as any Holder of the Securities
reasonably requests in writing and do any and all other acts or things necessary
or advisable to enable the offer and sale in such jurisdictions of the
Securities covered by such Registration Statement; provided, however, that the
Company shall not be required to (i) qualify generally to do business in any
jurisdiction where it is not then so qualified or (ii) take any action which
would subject it to general service of process or to taxation in any
jurisdiction where it is not then so subject.

 

 

 

          (i) The Company shall cooperate with the Holders of the Securities to
facilitate the timely preparation and delivery of certificates representing the
Securities to be sold pursuant to any Registration Statement free of any
restrictive legends and in such denominations and registered in such names as
the Holders may request a reasonable period of time prior to sales of the
Securities pursuant to such Registration Statement.

 

 

 

          (j) Upon the occurrence of any event contemplated by paragraphs (ii)
through (v) of Section 3(b) above during the period for which the Company is
required to maintain an effective Registration Statement, the Company shall use
its reasonable best efforts to prepare and file a post-effective amendment to
the Registration Statement or a supplement to the related prospectus and any
other required document so that, as thereafter delivered to Holders of the
Securities or purchasers of Securities, the prospectus will not contain an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading. The Company hereby agrees to notify the Purchasers,
the Holders of the Securities and any known Participating Broker-Dealer in
accordance with paragraphs (ii) through (v) of Section 3(b) above to suspend the
use of the prospectus until the requisite changes to the prospectus have been
made, then the Purchasers, the Holders of the Securities and any such
Participating Broker-Dealers shall suspend use of such prospectus, and the
period of effectiveness of the Shelf Registration Statement provided for in
Section 2(b) above and the Exchange Offer Registration Statement provided for in
Section 1 above shall each be extended by the number of days from and including
the date of the giving of such notice to and including the date when the
Purchasers, the Holders of the Securities and any known Participating
Broker-Dealer shall have received such amended or supplemented prospectus
pursuant to this Section 3(j).


--------------------------------------------------------------------------------



Apollo Investment Funds IV, L.P., Apollo Overseas Partners IV, L.P. and
J.P. Morgan Partners (BHCA).
June 10, 2008
Page 8

 

 

 

          (k) Not later than the effective date of the applicable Registration
Statement, the Company will provide a CUSIP number for the Initial Securities or
the Exchange Securities, as the case may be, and provide the applicable trustee
with printed certificates for the Initial Securities or the Exchange Securities,
as the case may be, in a form eligible for deposit with The Depository Trust
Company.

 

 

 

          (l) The Company will use its reasonable best efforts to comply with
all rules and regulations of the Commission to the extent and so long as they
are applicable to the Registered Exchange Offer or the Shelf Registration and
will make generally available to its security holders (or otherwise provide in
accordance with Section 11(a) of the Securities Act) an earnings statement
satisfying the provisions of Section 11(a) of the Securities Act, no later than
45 days after the end of a 12-month period (or 90 days, if such period is a
fiscal year) beginning with the first month of the Company’s first fiscal
quarter commencing after the effective date of the Registration Statement, which
statement shall cover such 12-month period.

 

 

 

          (m) The Company shall cause the Indenture to be qualified under the
Trust Indenture Act of 1939, as amended, in a timely manner and containing such
changes, if any, as shall be necessary for such qualification. In the event that
such qualification would require the appointment of a new trustee under the
Indenture, the Company shall appoint a new trustee thereunder pursuant to the
applicable provisions of the Indenture.

 

 

 

          (n) The Company may require each Holder of Securities to be sold
pursuant to the Shelf Registration Statement to furnish to the Company such
information regarding the Holder and the distribution of the Securities as the
Company may from time to time reasonably require for inclusion in the Shelf
Registration Statement, and the Company may exclude from such registration the
Securities of any Holder that unreasonably fails to furnish such information
within a reasonable time after receiving such request.

 

 

 

          (o) Subject to Section 8(c), the Company shall enter into such
customary agreements (including, if requested, an underwriting agreement in
customary form) and take all such other action, if any, as the Holders of a
majority of the aggregate principal amount of Securities covered by such
Registration Statement (the “Majority Holders”) shall reasonably request in
order to facilitate the disposition of the Securities pursuant to any Shelf
Registration.

 

 

 

          (p) For a reasonable period prior to the filing of a Shelf
Registration Statement and prior to the execution of any underwriting or similar
agreement make available for inspection by counsel selected by the Majority
Holders (“Holders’ Counsel”) and any underwriters participating in an
underwritten offering pursuant to a Shelf Registration Statement and not more
than one accounting firm retained by the Majority Holders or underwriters, all
financial and other records, pertinent corporate documents and properties of the
Company reasonably requested by any such persons, and cause the respective
officers, directors, employees, and any other agents of the Company to supply
all information reasonably requested by any such persons, in connection with a
Registration Statement; provided that any such records, documents, properties
and such information that is designated in writing by the Company, in good
faith, as confidential at the time of delivery of such records, documents,
properties or information shall be kept confidential by any such persons and
shall be used only in connection with such Registration Statement, unless
disclosure thereof is made in connection with a court proceeding or required by
law, or such information has become available (not in violation of this
agreement) to the public generally or through a third party without an
accompanying obligation of confidentiality, and the Company shall be entitled to
request that such persons sign a confidentiality agreement to the foregoing
effect.


--------------------------------------------------------------------------------



Apollo Investment Funds IV, L.P., Apollo Overseas Partners IV, L.P. and
J.P. Morgan Partners (BHCA).
June 10, 2008
Page 9

 

 

 

          (q) Subject to Section 8(c), in the case of any Shelf Registration,
the Company, if requested by counsel to the Majority Holders of the Securities
covered thereby, shall cause (i) its counsel to deliver an opinion and updates
thereof relating to the Securities in customary form addressed to such Holders
and the managing underwriters, if any, thereof and dated, in the case of the
initial opinion, the effective date of such Shelf Registration Statement in
form, substance and scope customarily covered in opinions delivered in
connection with shelf registrations; provided, however, that in the case of an
underwritten offering such opinions shall also be addressed to the underwriters
and also cover the matters customarily covered in opinions delivered by issuers
in connection with primary underwritten offerings of debt securities comparable
to the Securities (such additional opinions to be agreed upon by the
underwriters and the Company, such agreement not to be unreasonably withheld),
(ii) its officers to execute and deliver all customary documents and
certificates and updates thereof requested by any underwriters of the applicable
Securities and (iii) its independent public accountants and the independent
public accountants with respect to any other entity for which financial
information is provided in the Shelf Registration Statement to provide to the
selling Holders of the applicable Securities and any underwriter therefor a
comfort letter in customary form and covering matters of the type customarily
covered in comfort letters in connection with shelf registrations; provided,
however, that in the case of an underwritten offering such letters shall also be
addressed to the underwriters and cover the matters customarily covered in
“comfort letters” delivered by issuers in connection with primary underwritten
offerings of debt securities comparable to the Securities (such letters to be
agreed upon by the underwriters and such accountants, such agreement not to be
unreasonably withheld); subject to receipt of appropriate documentation as
contemplated, and only if permitted, by Statement of Auditing Standards No. 100.

 

 

 

          (r) In the case of the Registered Exchange Offer, if requested by any
known Participating Broker-Dealer that is subject to the prospectus delivery
requirements of the Securities Act, and if a Registration Statement is required
to be filed under the Securities Act, the Company shall cause (i) its counsel to
deliver to such Participating Broker-Dealer a signed opinion in such form as is
customary in connection with the preparation of a Registration Statement and
(ii) its independent public accountants and the independent public accountants
with respect to any other entity for which financial information is provided in
the Registration Statement to deliver to such Participating Broker-Dealer a
comfort letter in such form as is customary in connection with the preparation
of a Registration Statement.

 

 

 

          (s) If a Registered Exchange Offer is to be consummated, upon delivery
of the Initial Securities by Holders to the Company (or to such other Person as
directed by the Company) in exchange for the Exchange Securities, the Company
shall mark, or caused to be marked, on the Initial Securities so exchanged that
such Initial Securities are being canceled in exchange for the Exchange
Securities; in no event shall the Initial Securities be marked as paid or
otherwise satisfied.


--------------------------------------------------------------------------------



Apollo Investment Funds IV, L.P., Apollo Overseas Partners IV, L.P. and
J.P. Morgan Partners (BHCA).
June 10, 2008
Page 10

 

 

 

          (t) The Company will use its reasonable best efforts to (a) if the
Initial Securities have been rated prior to the initial sale of such Initial
Securities, confirm such ratings will apply to the Securities covered by a
Registration Statement, or (b) if the Initial Securities were not previously
rated, cause the Securities covered by a Registration Statement to be rated with
the appropriate rating agencies, if so requested by the Majority Holders, or by
the managing underwriters, if any.

 

 

 

          (u) In the event that any broker-dealer registered under the Exchange
Act shall underwrite any Securities or participate as a member of an
underwriting syndicate or selling group or “assist in the distribution” (within
the meaning of the Conduct Rules (the “Rules”) of The Financial Industry
Regulatory Authority (“FINRA”)) thereof, whether as a Holder of such Securities
or as an underwriter, a placement or sales agent or a broker or dealer in
respect thereof, or otherwise, the Company will assist such broker-dealer in
complying with the requirements of such Rules, including, without limitation, by
(i) if such Rules, including Rule 2720, shall so require, engaging a “qualified
independent underwriter” (as defined in Rule 2720) to participate in the
preparation of the Registration Statement relating to such Securities, to
exercise usual standards of due diligence in respect thereto and, if any portion
of the offering contemplated by such Registration Statement is an underwritten
offering or is made through a placement or sales agent, to recommend the yield
of such Securities, (ii) indemnifying any such qualified independent underwriter
to the extent of the indemnification of underwriters provided in Section 5
hereof and (iii) providing such information to such broker-dealer as may be
required in order for such broker-dealer to comply with the requirements of the
Rules.

 

 

 

          (v) The Company shall use its reasonable best efforts to take all
other steps necessary to effect the registration of the Securities covered by a
Registration Statement contemplated hereby.

 

 

 

          4. Registration Expenses. Subject to Section 8(c), all expenses
incident to the Company’s performance of and compliance with this Agreement will
be borne by the Company, regardless of whether a Registration Statement is ever
filed or becomes effective, including without limitation;

 

 

 

              (i) all registration and filing fees and expenses;

 

 

 

              (ii) all fees and expenses of compliance with federal securities
and state “blue sky” or securities laws;

 

 

 

              (iii) all expenses of printing (including printing certificates
for the Securities to be issued in the Registered Exchange Offer and printing of
Prospectuses), messenger and delivery services and telephone;

 

 

 

              (iv) all rating agency fees;

 

 

 

              (v) all fees and disbursements of counsel for the Company;


--------------------------------------------------------------------------------



Apollo Investment Funds IV, L.P., Apollo Overseas Partners IV, L.P. and
J.P. Morgan Partners (BHCA).
June 10, 2008
Page 11

 

 

 

          (vi) all application and filing fees in connection with listing the
Exchange Securities on a national securities exchange or automated quotation
system pursuant to the requirements hereof;

 

 

 

          (vii) all fees and disbursements of independent certified public
accountants of the Company (including the expenses of any special audit and
comfort letters required by or incident to such performance);

 

 

 

          (viii) all fees and disbursements relating to the qualification of the
Indenture under applicable securities laws;

 

 

 

          (ix) all premiums and other costs of policies of insurance maintained
by the Company against liabilities arising out of the public offering of the
Transfer Restricted Securities being registered;

 

 

 

          (x) all fees and expenses of a “qualified independent underwriter” as
defined by Conduct Rule 2720 of the FINRA, if required by the FINRA rules, in
connection with the offering of the Exchange Securities or Transfer Restricted
Securities in an underwritten offering; and

 

 

 

          (xi) the reasonable fees and expenses of the Trustee, including its
counsel, and any escrow agent or custodian.

          Notwithstanding the foregoing, the holders of the Exchange Securities
or Transfer Restricted Securities being registered shall pay all agency or
brokerage fees and commissions and underwriting discounts and commissions
attributable to the sale of Transfer Restricted Securities and the fees and
disbursements of any counsel or other advisors or experts retained by such
holders (severally or jointly) (excluding advisors or other experts retained by
the Company, as aforesaid); provided, however, that in the case of a Shelf
Registration Statement under Section 2 and Section 3 hereof, the Majority
Holders may, in each case, if they so elect, select Holders’ Counsel to
represent them (which may be counsel to the Purchasers), in which event the
aforementioned registration expenses shall include the reasonable fees and
disbursements of such counsel up to a maximum of $80,000.

          The Company will bear its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expenses of any annual audit and the fees and
expenses of any person, including special experts, retained by the Company.

--------------------------------------------------------------------------------



Apollo Investment Funds IV, L.P., Apollo Overseas Partners IV, L.P. and
J.P. Morgan Partners (BHCA).
June 10, 2008
Page 12

          5. Indemnification. (a) The Company and the Guarantors, if any, agree
to indemnify and hold harmless the Purchasers, each Holder of the Securities,
any Participating Broker-Dealer, each underwriter who participates in an
offering of Transfer Restricted Securities and each person, if any, who controls
such Purchaser, Holder, Participating Broker-Dealer or underwriter within the
meaning of the Securities Act or the Exchange Act (each Purchaser, Holder, any
Participating Broker-Dealer, underwriter and such controlling persons are
referred to collectively as the “Indemnified Parties”) from and against any
losses, claims, damages or liabilities, joint or several, or any actions in
respect thereof (including, but not limited to, any losses, claims, damages,
liabilities or actions relating to purchases and sales of the Securities) to
which each Indemnified Party may become subject under the Securities Act, the
Exchange Act or otherwise, insofar as such losses, claims, damages, liabilities
or actions arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in a Registration Statement or in any
amendment or supplement thereto, or arise out of, or are based upon, the
omission or alleged omission to state therein a material fact necessary to make
the statements therein not misleading, or such losses, claims, damages,
liabilities or actions arise out of or are based upon any untrue statement or
alleged untrue statement of a material fact contained in any prospectus or in
any amendment or supplement thereto or in any preliminary prospectus relating to
a Shelf Registration, or arise out of, or are based upon, the omission or
alleged omission to state therein a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and shall reimburse, as incurred, the Indemnified Parties for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action in
respect thereof; provided, however, that the Company shall not be liable in any
such case to the extent that such loss, claim, damage or liability arises out of
or is based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in a Registration Statement or prospectus or in any
amendment or supplement thereto or in any preliminary prospectus relating to a
Shelf Registration in reliance upon and in conformity with written information
pertaining to such Purchaser, Holder, Participating Broker-Dealer or underwriter
and furnished to the Company by or on behalf of such Purchaser, Holder,
Participating Broker-Dealer or underwriter specifically for inclusion therein;
provided further, however, that this indemnity agreement will be in addition to
any liability which the Company may otherwise have to such Indemnified Party.

          (b) Each Holder of the Securities, severally and not jointly, will
indemnify and hold harmless the Company, the Purchasers, each underwriter who
participates in an offering of Transfer Restricted Securities and the other
selling Holders and each of their respective directors and officers (including
each officer of the Company who signed the Registration Statement) and each
person, if any, who controls the Company within the meaning of the Securities
Act or the Exchange Act from and against any losses, claims, damages or
liabilities or any actions in respect thereof, to which the Company or any such
controlling person may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as such losses, claims, damages, liabilities or actions
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in a Registration Statement or in any amendment or
supplement thereto, or arise out of, or are based upon, the omission or alleged
omission to state therein a material fact necessary to make the statements
therein not misleading, or such losses, claims, damages, liabilities or actions
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in any prospectus or in any amendment or supplement
thereto or in any preliminary prospectus relating to a Shelf Registration, or
arise out of, or are based upon, the omission or alleged omission to state
therein a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, but in each case
only to the extent that the untrue statement or omission or alleged untrue
statement or omission was made in reliance upon and in conformity with written
information pertaining to such Holder and furnished to the Company by or on
behalf of such Holder specifically for inclusion therein; and, subject to the
limitation set forth immediately preceding this clause, shall reimburse, as
incurred, the Company for any legal or other expenses reasonably incurred by the
Company or any such controlling person in connection with investigating or
defending any loss, claim, damage, liability or action in respect thereof. This
indemnity agreement will be in addition to any liability which such Holder may
otherwise have to the Company or any of its controlling persons.

--------------------------------------------------------------------------------



Apollo Investment Funds IV, L.P., Apollo Overseas Partners IV, L.P. and
J.P. Morgan Partners (BHCA).
June 10, 2008
Page 13

          (c) Promptly after receipt by an indemnified party under this Section
5 of notice of the commencement of any action or proceeding (including a
governmental investigation), such indemnified party will, if a claim in respect
thereof is to be made against the indemnifying party under this Section 5,
notify the indemnifying party of the commencement thereof; but the omission so
to notify the indemnifying party will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above. In case any
such action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof the
indemnifying party will not be liable to such indemnified party under this
Section 5 for any legal or other expenses, other than reasonable costs of
investigation, subsequently incurred by such indemnified party in connection
with the defense thereof. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened action in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party unless such settlement includes an unconditional release of such
indemnified party from all liability on any claims that are the subject matter
of such action, and does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any indemnified party. The
indemnifying party will not be liable for the costs and expenses of any
settlement of such action effected by such indemnified party without the consent
of the indemnifying party, which consent shall not be unreasonably withheld.

          (d) If the indemnification provided for in this Section 5 is
unavailable or insufficient to hold harmless an indemnified party under
subsections (a) or (b) above, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to in
subsection (a) or (b) above in such proportion as is appropriate to reflect the
relative fault of the indemnifying party or parties on the one hand and the
indemnified party on the other in connection with the statements or omissions
that resulted in such losses, claims, damages or liabilities (or actions in
respect thereof) as well as any other relevant equitable considerations. The
relative fault of the parties shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company on the one hand or such Purchaser, Holder, Participating
Broker-Dealer or underwriter or such other indemnified party, as the case may
be, on the other, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The amount paid by an indemnified party as a result of the losses, claims,
damages or liabilities referred to in the first sentence of this subsection (d)
shall be deemed to include any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any action
or claim which is the subject of this subsection (d). Notwithstanding any other
provision of this Section 5(d), the Holders of the Securities shall not be
required to contribute any amount in excess of the amount by which the net
proceeds received by such Holders from the sale of the Securities pursuant to a
Registration Statement exceeds the amount of damages which such Holders have
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this paragraph (d), each person,
if any, who controls such indemnified party within the meaning of the Securities
Act or the Exchange Act shall have the same rights to contribution as such
indemnified party and each person, if any, who controls the Company within the
meaning of the Securities Act or the Exchange Act shall have the same rights to
contribution as the Company.

--------------------------------------------------------------------------------



Apollo Investment Funds IV, L.P., Apollo Overseas Partners IV, L.P. and
J.P. Morgan Partners (BHCA).
June 10, 2008
Page 14

          (e) The agreements contained in this Section 5 shall survive the sale
of the Securities pursuant to a Registration Statement and shall remain in full
force and effect, regardless of any termination or cancellation of this
Agreement or any investigation made by or on behalf of any indemnified party.

          6. Additional Interest Under Certain Circumstances. (a) Additional
interest (the “Additional Interest”) with respect to the Securities shall be
assessed as follows if any of the following events occur (each such event in
clauses (i) through (iv) below being herein called a “Registration Default”):

 

 

 

 

(i)

any Registration Statement required by this Agreement is not filed with the
Commission on or prior to the applicable Filing Deadline;

 

 

 

 

(ii)

any Registration Statement required by this Agreement is not declared effective
by the Commission on or prior to the applicable Effectiveness Deadline;

 

 

 

 

(iii)

the Registered Exchange Offer has not been consummated on or prior to the
Consummation Deadline; or

 

 

 

 

(iv)

any Registration Statement required by this Agreement has been declared
effective by the Commission but, thereafter during the period during which the
Company is required to maintain the effectiveness thereof, (A) such Registration
Statement thereafter ceases to be effective or (B) such Registration Statement
or the related prospectus ceases to be usable in connection with resales of
Transfer Restricted Securities, for a period of 60 days, whether or not
consecutive, because either (1) any event occurs as a result of which the
related prospectus forming part of such Registration Statement would include any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein in the light of the circumstances under which
they were made not misleading, or (2) it shall be necessary to amend such
Registration Statement or supplement the related prospectus, to comply with the
Securities Act or the Exchange Act or the respective rules thereunder.

          Each of the foregoing will constitute a Registration Default whatever
the reason for any such event and whether it is voluntary or involuntary or is
beyond the control of the Company or pursuant to operation of law or as a result
of any action or inaction by the Commission.

          Additional Interest shall accrue on the Specified Securities over and
above the interest set forth in the title of the Securities from and including
the date on which any such Registration Default shall occur to but excluding the
date on which all such Registration Defaults have been cured, at a rate of 0.25%
per annum (the “Additional Interest Rate”) for the first 90-day period
immediately following the occurrence of such Registration Default. The
Additional Interest Rate shall increase by an additional 0.25% per annum with
respect to each subsequent 90-day period until all Registration Defaults have
been cured, up to a maximum Additional Interest Rate of 1.0% per annum.

--------------------------------------------------------------------------------



Apollo Investment Funds IV, L.P., Apollo Overseas Partners IV, L.P. and
J.P. Morgan Partners (BHCA).
June 10, 2008
Page 15

          (b) A Registration Default referred to in Section 6(a)(iv) hereof
shall be deemed not to have occurred and be continuing in relation to a Shelf
Registration Statement, or the related prospectus if (i) such Registration
Default has occurred solely as a result of (x) the filing of a post-effective
amendment to such Shelf Registration Statement to incorporate annual audited
financial information with respect to the Company where such post-effective
amendment is not yet effective and needs to be declared effective to permit
Holders to use the related prospectus or (y) other material events, with respect
to the Company that would need to be described in such Shelf Registration
Statement or the related prospectus and (ii) in the case of clause (y), the
Company is proceeding promptly and in good faith to amend or supplement such
Shelf Registration Statement and related prospectus to describe such events;
provided, however, that in any case if such Registration Default occurs for a
period of 60 days, whether or not consecutive, Additional Interest shall be
payable in accordance with the above paragraph from the day such Registration
Default occurs until such Registration Default is cured.

          (c) Notwithstanding the foregoing, any Registration Default specified
in clause (i), (ii) or (iii) of the preceding section (a) that relates to the
Exchange Offer Registration Statement or the Exchange Offer shall be deemed
cured at such time as the Shelf Registration Statement is declared effective by
the SEC.

          (d) Any amounts of Additional Interest due pursuant to Section 6(a)
will be payable in cash on the regular interest payment dates with respect to
the Securities. The amount of Additional Interest will be determined by
multiplying the applicable Additional Interest Rate by the principal amount of
the Securities and further multiplied by a fraction, the numerator of which is
the number of days such Additional Interest Rate was applicable during such
period (determined on the basis of a 360-day year comprised of twelve 30-day
months), and the denominator of which is 360.

          (e) Following the cure of all Registration Defaults the accrual of
additional interest on the Specified Securities will cease and the interest rate
will revert to the original rate; provided, however, that if, after any such
additional interest ceases to accrue, a different event specified in clause (i),
(ii), (iii) or (iv) of the definition of Registration Default above occurs, such
additional interest shall begin to accrue again pursuant to the foregoing
provisions.

          The Company shall notify the Trustee within five business days after
the occurrence of each Registration Default.

          The Company shall pay the additional interest due on the Specified
Securities by depositing with the Trustee, in trust, for the benefit of the
Holders thereof, by 12:00 noon, New York City time, on or before the applicable
semi-annual interest payment date for the Securities, immediately available
funds in sums sufficient to pay the additional interest then due. The additional
interest amount due shall be payable on each interest payment date to the record
Holder of Securities entitled to receive the interest payment to be made on such
date as set forth in the Indenture.

          Additional interest pursuant to this Section 6 constitutes liquidated
damages with respect to Registration Defaults and shall be the exclusive
monetary remedy available to the Holders and/or the Purchasers with respect to
any Registration Default.

          (f) “Specified Securities” means the Securities (not including the
Exchange Securities); provided, however, that, if the Registration Default
relates solely to a Shelf Registration Statement, then (i) if such Shelf
Registration Statement is required to cover both Securities and Exchange
Securities, the “Specified Securities” shall mean both the Securities and
Exchange Securities and (ii) if such Shelf Registration Statement is required to
cover only Exchange Securities, the “Specified Securities” shall mean only the
Exchange Securities; provided further, however, that if the Registration Default
relates to an Exchange Offer Registration Statement that is unavailable for use
during the Participating Broker-Dealer Prospectus Period, the “Specified
Securities” shall mean the Exchange Securities.

--------------------------------------------------------------------------------



Apollo Investment Funds IV, L.P., Apollo Overseas Partners IV, L.P. and
J.P. Morgan Partners (BHCA).
June 10, 2008
Page 16

          (g) “Transfer Restricted Securities” means each Initial Security until
(i) the date on which such Security has been exchanged by a person other than a
broker-dealer for a freely transferable Exchange Security in the Registered
Exchange Offer, (ii) following the exchange by a broker-dealer in the Registered
Exchange Offer of an Initial Security for an Exchange Security, the date on
which such Exchange Security is sold to a purchaser who receives from such
broker-dealer on or prior to the date of such sale a copy of the prospectus
contained in the Exchange Offer Registration Statement, (iii) the date on which
such Security has been effectively registered under the Securities Act and
disposed of in accordance with the Shelf Registration Statement, (iv) the date
on which such Security is distributed to the public pursuant to Rule 144 under
the Securities Act or is saleable pursuant to Rule 144 under the Securities Act,
(v) the date on which such Security shall have been otherwise transferred by the
Holder thereof and a new Security not bearing a legend restricting further
transfer shall have been delivered by the Issuer and subsequent disposition of
such Security shall not require registration or qualification under the 1933 Act
or any similar state law then in force, or (vi) such Security ceases to be
outstanding.

          7. Rules 144 and 144A. The Company shall use its reasonable best
efforts to file the reports required to be filed by it under the Securities Act
and the Exchange Act in a timely manner and, if at any time the Company is not
required to file such reports, it will, upon the request of any Holder of
Securities, make publicly available other information so long as necessary to
permit sales of their Securities pursuant to Rules 144 and 144A. The Company
covenants that it will take such further action as any Holder of Securities may
reasonably request, all to the extent required from time to time to enable such
Holder to sell Securities without registration under the Securities Act within
the limitation of the exemptions provided by Rules 144 and 144A (including the
requirements of Rule 144A(d)(4)). The Company will provide a copy of this
Agreement to prospective purchasers of Initial Securities identified to the
Company by the Purchasers upon request. Upon the request of any Holder of
Initial Securities, the Company shall deliver to such Holder a written statement
as to whether it has complied with such requirements. Notwithstanding the
foregoing, nothing in this Section 7 shall be deemed to require the Company to
register any of its securities pursuant to the Exchange Act.

          8. Underwritten Registrations. (a) If any of the Transfer Restricted
Securities covered by any Shelf Registration are to be sold in an underwritten
offering, the investment banker or investment bankers and manager or managers
that will administer the offering (“Managing Underwriters”) will be selected by
the Majority Holders of such Transfer Restricted Securities to be included in
such offering.

          (b) No person may participate in any underwritten registration
hereunder unless such person (i) agrees to sell such person’s Transfer
Restricted Securities on the basis reasonably provided in any underwriting
arrangements approved by the persons entitled hereunder to approve such
arrangements and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.

          (c) Notwithstanding anything to the contrary contained herein, (i) the
Company shall not be required to cooperate with an underwritten offering unless
a request for an underwritten offering is made by holders of 33-1/3% of Transfer
Restricted Securities outstanding, (ii) the Company shall not be obligated to
cooperate with more than one underwritten offering pursuant to this Agreement,
(iii) upon receipt of a request to prepare and file an amendment or supplement
to a Registration Statement and Prospectus in connection with an underwritten
offering, the Company may delay the filing of any such amendment or supplement
for up to 120 days if the Company in good faith has a valid business reason for
such delay provided that nothing in this clause (iii) limits the Company’s
obligations under Section 1, and (iv) the Company shall not be required to pay
more than an aggregate of $200,000 of registration-related expenses, in addition
to internal expenses of the Company (including, without limitation, salaries of
officers and employees performing legal and accounting duties) in connection
with any such underwritten offering.

--------------------------------------------------------------------------------



Apollo Investment Funds IV, L.P., Apollo Overseas Partners IV, L.P. and
J.P. Morgan Partners (BHCA).
June 10, 2008
Page 17

          9. Miscellaneous.

          (a) Remedies. The Company acknowledges and agrees that any failure by
the Company to comply with its obligations under Section 1 and 2 hereof may
result in material irreparable injury to the Purchasers or the Holders for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely and that, in the event of any such failure,
the Purchasers or any Holder may obtain such relief as may be required to
specifically enforce the Company’s obligations under Sections 1 and 2 hereof.
The Company further agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate.

          (b) No Inconsistent Agreements. The Company will not on or after the
date of this Agreement enter into any agreement with respect to its securities
that is inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof. The rights granted to the
Holders hereunder do not in any way conflict with and are not inconsistent with
the rights granted to the holders of the Company’s securities under any
agreement in effect on the date hereof.

          (c) Amendments and Waivers. The provisions of this Agreement may not
be amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, except by the Company and the written
consent of the holders of a majority in principal amount of Transfer Restricted
Securities affected by such amendment, modification, supplement, waiver or
consents.

          (d) Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, first-class mail,
facsimile transmission, or air courier which guarantees overnight delivery:

 

 

 

 

(1)

if to a Holder of the Securities, at the most current address given by such
Holder to the Company.

 

 

 

 

(2)

if to Apollo Investment Fund IV, L.P. and/or Apollo Overseas Partners IV, L.P.;

 

 

 

 

 

c/o Apollo Investment Fund IV, L.P.

 

 

9 West 57th Street

 

 

New York, NY 10019

 

 

Attention: Andrew Africk

 

 

Fax No.: (212) 515-3288

 

 

 

 

 

and if to J.P. Morgan Partners (BHCA):

 

 

 

 

 

c/o CCMP Capital Advisers, LLC

 

 

245 Park Avenue, 16th Floor

 

 

New York, NY 10167

 

 

Attention: Richard Jansen

 

 

Fax No.: (917) 464-9569


--------------------------------------------------------------------------------



Apollo Investment Funds IV, L.P., Apollo Overseas Partners IV, L.P. and
J.P. Morgan Partners (BHCA).
June 10, 2008
Page 18

 

 

 

 

 

in each case with a copy to:

 

 

 

 

 

O’Melveny & Myers LLP

 

 

Times Square Tower

 

 

7 Times Square

 

 

New York, NY 10036

 

 

Attention: David Pommerening

 

 

Paul Scrivano

 

 

Fax No.: (212) 326-2061

 

 

 

 

(3)

if to the Company, at its address as follows:

 

 

 

 

 

          United Rentals, Inc.

 

 

          Five Greenwich Office Park

 

 

          Greenwich, Ct 06830

 

 

          Attention: Chief Financial Officer

 

                    with a copy to:

 

 

 

          Simpson Thacher & Bartlett LLP

 

 

          425 Lexington Avenue

 

 

          New York, NY 10017

 

 

          Attention: Kenneth B. Wallach

          All such notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if personally delivered; three business
days after being deposited in the mail, postage prepaid, if mailed; when receipt
is acknowledged by recipient’s facsimile machine operator, if sent by facsimile
transmission; and on the day delivered, if sent by overnight air courier
guaranteeing next day delivery.

          (e) Third Party Beneficiaries. The Holders shall be third party
beneficiaries to the agreements made hereunder between the Company, on the one
hand, and the Purchasers, on the other hand, and shall have the right to enforce
such agreements directly to the extent they may deem such enforcement necessary
or advisable to protect their rights or the rights of Holders hereunder.

          (f) Successors and Assigns. This Agreement shall be binding upon the
Company and its successors and assigns.

          (g) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

--------------------------------------------------------------------------------



Apollo Investment Funds IV, L.P., Apollo Overseas Partners IV, L.P. and
J.P. Morgan Partners (BHCA).
June 10, 2008
Page 19

          (h) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

          (i) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

          (j) Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

          (k) Securities Held by the Company. Whenever the consent or approval
of Holders of a specified percentage of principal amount of Securities is
required hereunder, Securities held by the Company or its affiliates (other than
subsequent Holders of Securities if such subsequent Holders are deemed to be
affiliates solely by reason of their holdings of such Securities) shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.

          10.Termination.This agreement shall terminate and be of no further
force and effect at such time as none of the Securities constitute Transfer
Restricted Securities.

          If the foregoing is in accordance with your understanding of our
agreement, please sign and return to the Company a counterpart hereof, whereupon
this instrument, along with all counterparts, will become a binding agreement
among the several Purchasers and the Company and the Guarantors in accordance
with its terms.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------



Apollo Investment Funds IV, L.P., Apollo Overseas Partners IV, L.P. and
J.P. Morgan Partners (BHCA).

 

 

 

 

Very truly yours,

 

 

 

 

 

UNITED RENTALS, INC.

 

 

 

 

 

By: /s/ Michael J. Kneeland

 

 

--------------------------------------------------------------------------------

 

 

Name: Michael J. Kneeland

 

 

Title: Chief Executive Officer


--------------------------------------------------------------------------------



 

Apollo Investment Funds IV, L.P., Apollo Overseas Partners IV, L.P. and
J.P. Morgan Partners (BHCA).

The foregoing Registration
Rights Agreement is hereby confirmed
and accepted as of the date first
above written.

APOLLO INVESTMENT FUND IV, L.P.

By: Apollo Advisors IV, L.P., its general partner

By: Apollo Capital Management IV, Inc., its general partner

 

 

By:

  /s/ Andrew Africk

 

--------------------------------------------------------------------------------

 

Name: Andrew Africk

 

Title: Vice President

APOLLO OVERSEAS PARTNERS IV, L.P.

By: Apollo Advisors IV, L.P., its general partner

By: Apollo Capital Management IV, Inc., its general partner

 

 

By:

  /s/ Andrew Africk

 

--------------------------------------------------------------------------------

 

Name: Andrew Africk

 

Title: Vice President

J.P. MORGAN PARTNERS (BHCA), L.P.

By: CCMP Capital Advisors, LLC, as attorney in fact

 

 

By:

  /s/ Christopher Behrens

 

--------------------------------------------------------------------------------

 

Name: Christopher Behrens

 

Title: Managing Director


--------------------------------------------------------------------------------



Apollo Investment Funds IV, L.P., Apollo Overseas Partners IV, L.P. and
J.P. Morgan Partners (BHCA).
June 10, 2008
Page 22

ANNEX A

          Each broker-dealer that receives Exchange Securities for its own
account pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Securities. The Letter
of Transmittal states that by so acknowledging and by delivering a prospectus, a
broker-dealer will not be deemed to admit that it is an “underwriter” within the
meaning of the Securities Act. This Prospectus, as it may be amended or
supplemented from time to time, may be used by a broker-dealer in connection
with resales of Exchange Securities received in exchange for Initial Securities
where such Initial Securities were acquired by such broker-dealer as a result of
market-making activities or other trading activities. The Company has agreed
that it will allow Participating Broker-Dealers and any other persons, if any,
with similar prospectus delivery requirements to use the prospectus contained in
the Exchange Offer Registration Statement in connection with the resale of such
Exchange Securities, for a period commencing on the day the Exchange Offer is
consummated and continuing for 90 days (or such shorter period during which
Participating Broker-Dealers are required by law to deliver such prospectus);
provided, however, that if for any day during such period the Company restricts
the use of such prospectus, such period shall be extended on a day-for-day
basis. See “Plan of Distribution.”


--------------------------------------------------------------------------------



Apollo Investment Funds IV, L.P., Apollo Overseas Partners IV, L.P. and
J.P. Morgan Partners (BHCA).
June 10, 2008
Page 23

ANNEX B

          Each broker-dealer that receives Exchange Securities for its own
account in exchange for Initial Securities, where such Initial Securities were
acquired by such broker-dealer as a result of market-making activities or other
trading activities, must acknowledge that it will deliver a prospectus in
connection with any resale of such Exchange Securities. See “Plan of
Distribution.”

--------------------------------------------------------------------------------



Apollo Investment Funds IV, L.P., Apollo Overseas Partners IV, L.P. and
J.P. Morgan Partners (BHCA).
June 10, 2008
Page 24

ANNEX C

PLAN OF DISTRIBUTION

          Each broker-dealer that receives Exchange Securities for its own
account pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Securities. This
Prospectus, as it may be amended or supplemented from time to time, may be used
by a broker-dealer in connection with resales of Exchange Securities received in
exchange for Initial Securities where such Initial Securities were acquired as a
result of market-making activities or other trading activities. The Company has
agreed that it will allow Participating Broker-Dealers and any other persons, if
any, with similar prospectus delivery requirements to use the prospectus
contained in the Exchange Offer Registration Statement in connection with the
resale of such Exchange Securities, for a period commencing on the day the
Exchange Offer is consummated and continuing for 90 days (or such shorter period
during which Participating Broker-Dealers are required by law to deliver such
prospectus); provided, however, that if for any day during such period the
Company restricts the use of such prospectus, such period shall be extended on a
day-for-day basis. In addition, until     , 200     , all dealers effecting
transactions in the Exchange Securities may be required to deliver a
prospectus1.

          The Company will not receive any proceeds from any sale of Exchange
Securities by broker-dealers. Exchange Securities received by broker-dealers for
their own account pursuant to the Exchange Offer may be sold from time to time
in one or more transactions in the over-the-counter market, in negotiated
transactions, through the writing of options on the Exchange Securities or a
combination of such methods of resale, at market prices prevailing at the time
of resale, at prices related to such prevailing market prices or negotiated
prices. Any such resale may be made directly to purchasers or to or through
brokers or dealers who may receive compensation in the form of commissions or
concessions from any such broker-dealer or the purchasers of any such Exchange
Securities. Any broker-dealer that resells Exchange Securities that were
received by it for its own account pursuant to the Exchange Offer and any broker
or dealer that participates in a distribution of such Exchange Securities may be
deemed to be an “underwriter” within the meaning of the Securities Act and any
profit on any such resale of Exchange Securities and any commission or
concessions received by any such persons may be deemed to be underwriting
compensation under the Securities Act. The Letter of Transmittal states that, by
acknowledging that it will deliver and by delivering a prospectus, a
broker-dealer will not be deemed to admit that it is an “underwriter” within the
meaning of the Securities Act.

          For a period of 90 days after the Expiration Date the Company will
promptly send additional copies of this Prospectus and any amendment or
supplement to this Prospectus to any broker-dealer that requests such documents
in the Letter of Transmittal. The Company has agreed to pay all expenses
incident to the Exchange Offer other than commissions or concessions of any
brokers or dealers and will indemnify the Holders of the Securities (including
any broker-dealers) against certain liabilities, including liabilities under the
Securities Act.

 

 



--------------------------------------------------------------------------------

1

In addition, the legend required by Item 502(b) of Regulation S-K will appear on
the back cover page of the Exchange Offer prospectus. This sentence may be
deleted if such delivery requirements do not apply under Rule 174 of the
Securities Act.


--------------------------------------------------------------------------------



Apollo Investment Funds IV, L.P., Apollo Overseas Partners IV, L.P. and
J.P. Morgan Partners (BHCA).
June 10, 2008
Page 25

ANNEX D

[      ] CHECK HERE IF YOU ARE A BROKER-DEALER AND WISH TO RECEIVE 10 ADDITIONAL
COPIES OF THE PROSPECTUS AND 10 COPIES OF ANY AMENDMENTS OR SUPPLEMENTS THERETO.

 

 

 

 

 

Name:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Address:

 

 

 

 

--------------------------------------------------------------------------------

 

If the undersigned is not a broker-dealer, the undersigned represents that it is
not engaged in, and does not intend to engage in, a distribution of Exchange
Securities. If the undersigned is a broker-dealer that will receive Exchange
Securities for its own account in exchange for Initial Securities that were
acquired as a result of market-making activities or other trading activities, it
acknowledges that it will deliver a prospectus in connection with any resale of
such Exchange Securities; however, by so acknowledging and by delivering a
prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.

--------------------------------------------------------------------------------